     Case: 1:17-cv-00377-JG Doc #: 304 Filed: 11/02/18 1 of 2. PageID #: 6809




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO



WHEATT, et al.                               )       Case No.: 1:17-cv-00377
                                             )
               Plaintiffs,                   )       JUDGE JAMES S. GWIN
                                             )
v.                                           )       MOTION TO QUASH
                                             )
CITY OF EAST CLEVELAND, et. al.              )
                                             )
               Defendants.                   )



        Now comes James Kaiser, by and through counsel, and moves the Court for an Order

quashing the subpoena issued on or about October 24, 2018 in the above matter. Mr. Kaiser

moves to quash the subpoena pursuant to Federal Rules of Civil Procedure, Rule 45(d)(3)(A)(ii)

and (iv).

     Mr. Kaiser received service of the subpoena on or about October 31, 2018 to appear before

the Northern District of Ohio in Cleveland on or about November 13, 2018. Mr. Kaiser is a

resident of Lady Lake, Florida as evidence by the service address on the subpoena. Mr. Kaiser

did not reside, is not employed and does not conduct business within 100 miles of the Court.

        Further, Mr. Kaiser is 75 years old and is unable to travel due to a medical condition. Mr.

Kaiser has been certified by a licensed physician as being disabled and was separated from

employment due to a disability. Requiring Mr. Kaiser to appear would subject Mr. Kaiser to

undue burden and could exacerbate his medical condition.




                                                 1
     Case: 1:17-cv-00377-JG Doc #: 304 Filed: 11/02/18 2 of 2. PageID #: 6810



       For the foregoing reasons, Mr. Kaiser moves the Court to quash the subpoena and relieve

Mr. Kaiser from appearing in this matter.

                                            Respectfully submitted,


                                            /s/     Daniel J. Leffler
                                            Daniel J. Leffler (0076540)
                                            Ohio Patrolmen’s Benevolent Assoc.
                                            10147 Royalton Road, Suite J
                                            North Royalton, Ohio 44133
                                            PH: 440-237-7900
                                            dleffler@opba.com




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion was sent via the Court’s electronic

transmission on this 1st day of November, 2018.




                                            /s/ Daniel J. Leffler
                                            Daniel J. Leffler (0076540)




                                               2
